Citation Nr: 0515306	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  97-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962, 
with additional unverified periods of Reserve duty service in 
the U. S. Navy Reserves from June 1967 to September 1973, in 
the U. S. Coast Guard from 1973 to 1974, and in the   U. S. 
Army Reserves from 1974 to 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claims for 
service connection for a back disorder, a heart disorder, and 
diabetes.  The veteran filed a timely appeal to this adverse 
determination.

The veteran testified at a Travel Board hearing at the RO in 
August 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not show that the veteran's back 
disorder was incurred in or aggravated by active service.

3.  The evidence does not show that the veteran's heart 
disorder was incurred in or aggravated by active service.

4.  The evidence does not show that the veteran's diabetes 
was incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  A back disorder was neither incurred in nor aggravated by 
the veteran's active service.  38 U.S.C.A. §§ § 101(24), 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 

2.  A heart disorder was neither incurred in nor aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 

3.  Diabetes was neither incurred in nor aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claims were filed in March 1993, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in July 1994, in the statements of the case (SOC) issued in 
May 1996, in the supplemental statement of the case (SSOC) 
issued in March 2004, at the time of a hearing before an RO 
hearing officer in September 1995, at the time of a hearing 
before the undersigned in August 2004, and in correspondence 
to the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in February 2003 and November 2003, the RO 
advised the veteran of the enactment of the VCAA, and 
provided him with detailed information about the new rights 
provided thereunder, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
including both active duty and Reserve records, post-service 
private and VA outpatient treatment notes and examination 
reports, and several personal statements made by the veteran 
in support of his claims.  The veteran testified at a hearing 
held before an RO hearing officer in September 1995 and 
before the undersigned in August 2004, and transcripts of 
both hearings have been added to the claims file.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February and 
November 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and an SSOC was provided to the 
appellant in March 2004.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Indeed, the 
appellant has submitted numerous statements to VA showing why 
he believes he is entitled to service connection for a back 
disorder, a heart disorder, and diabetes.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Certain chronic disabilities, such as arteriosclerotic heart 
disease and diabetes mellitus, are presumed to have been 
incurred in service if manifest or aggravated to a 
compensable degree within one year of discharge from active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty, including an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 U.S.C.A. § 101(24) (2004).  Active duty 
for training includes full-time duty performed by members of 
the National Guard of any state.  38 C.F.R. § 3.6 (c)(3) 
(2004).  The term "inactive duty training" includes duty 
(other than full-time duty) performed under sections 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.

Certain presumptions, such as the presumption relating to 
certain chronic diseases and disabilities (38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.  
See Paulson v. Brown, 7 Vet. App. 466, 470.

A.  Back disorder

To establish service connection for a back disorder, the 
evidence must show that the veteran's back disorder was 
incurred in or aggravated during his period of active duty 
from May 1960 to May 1962 or to a compensable degree within 
one year of his discharge from this period of service; or 
that he was disabled from a back disorder that was incurred 
or aggravated during a recognized period of active duty for 
training or that he was disabled from a back injury during a 
period of inactive duty training.

The evidence does not show, and the appellant has not 
asserted, that the veteran's back disorder began in or was 
incurred during his period of active duty from May 1960 to 
May 1962.  Instead, he asserts that he injured his back in 
1979 while moving furniture at Ft. Hamilton, while serving a 
2-week period of active duty for training with the United 
States Army Reserve, and was treated at Fort Hamilton Medical 
Station at that time.

Unfortunately, despite extensive efforts by the RO, VA has 
been unable to procure any service medical records for this 
period of service.  While requests to the U. S. Army Reserve 
Personnel Center (part of the National Personnel Records 
Center (NPRC)) located in St. Louis, Missouri, for any of the 
veteran's Reserve records for this period have resulted in 
the procurement of some Reserve records, particularly those 
dated in the 1960s and early 1970s, none of the records from 
Ft. Hamilton from 1979 has been located.

However, VA has obtained a copy of Orders from the Department 
of the Army dated in February 1979 that indicate that the 
veteran was ordered to report to Ft. Hamilton on April 28, 
1979 for a 2-week period of Reserve annual training.  This 
period appears to constitute a period of active duty for 
training.

While no medical records exist for this period, the veteran's 
claims file contains two affidavits from Mr. V. L. and Mr. T. 
C., who apparently served with the veteran during his two-
week period of Reserve duty in April 1979.  The first of 
these affidavits, from Mr. V. L., attested that he recalled 
that in April 1979, the veteran was conducting his annual 
two-week training at the 356th Station Hospital when he hurt 
his back moving furniture in the barracks.  The veteran 
reported the back injury to Mr. T. C., the NCOIC, who told 
him to report to the Ft. Hamilton Medical Station.  The 
veteran was diagnosed by the Army doctor on duty and given 
back pain medication and two weeks of restricted light duty.  
The second statement, by Mr. T. C., attested to the same 
scenario, and that he sent the veteran to the Ft. Hamilton 
Medical Station.  

Also relevant are records from the Suffolk County Police 
Department, where the veteran was employed as a police 
officer for many years, including during the period in 
question.  These records include an injured employee report, 
which show that on January 18, 1979, the veteran injured his 
back when he slipped and fell on ice while checking a 
suspicious vehicle.  He landed in a sitting position, 
striking the base of his spine on the ground.  The veteran 
was treated at Southside Hospital, where a diagnosis of a 
sprained back was rendered.  The next day, the veteran 
experienced a recurrence of this injury, and was out of work 
from January 20, 1979 to January 23, 1979, returning to work 
on January 24, 1979.

As the veteran has not been service connected for a disease 
or injury incurred or aggravated during this period of active 
duty for training in question, the Board finds that the 
presumption of soundness at service entrance does not apply.  
The Board further finds that, based upon the above evidence, 
a back disorder preexisted the veteran's entry onto active 
duty for training in April 1979.

Turning to the issue of whether the veteran's preexisting 
back disorder was aggravated during the veteran's period of 
active duty for training, i.e., whether the underlying 
disability underwent a permanent increase in severity during 
this period, the Board also finds that, as the veteran has 
not been service connected for a disease or injury incurred 
or aggravated during this period of active duty for training 
in question, the presumption of aggravation also does not 
apply.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  Temporary or 
intermittent flare-ups of a preexisting injury or disease 
subject to exacerbation are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, the Board has found no evidence which supports 
a finding that the veteran's preexisting back disorder 
underwent such a permanent increase in severity.  While the 
affidavits attesting to the fact that the veteran experienced 
back pain while moving heavy furniture in April 1979, which 
resulted in the veteran being assigned to temporary light 
duty, are consistent and credible, they do not establish that 
the veteran's underlying back disorder underwent a permanent 
increase in severity, as opposed to a temporary strain or 
exacerbation occasioned by moving heavy furniture some three 
months following his on-the-job back injury.

Furthermore, the Board notes that there is no evidence in the 
years following this April 1979 incident that indicates that 
the veteran's preexisting back disorder was worse after 
release from the two-week active duty for training period 
than it was prior to entry.  The earliest medical record 
following this period is a July 1989 Army Reserve Report of 
Medical Examination, which indicated that the veteran's spine 
and other musculoskeletal system was "normal," and which 
did not note any complaints or findings relating to the 
veteran's back.  

The first evidence of back problems following the veteran's 
April 1979 period of active duty for training is found some 
12 years later, in a September 1991 Worker's Compensation 
Report, which shows that on September 4, 1991, the veteran 
sustained a post-traumatic headache and cervo-dorsal sprain 
when he was hit in the head and upper back by a falling 
picture while working for the Suffolk County Police 
Department.  Indeed, the injuries resulting from this 
incident were apparently of such severity that the veteran 
filed a application for ordinary and accidental disability 
retirement in January 1992 based on the injuries sustained in 
September 1991, which was denied in the first instance and 
then re-denied following a hearing and redetermination 
request.

A more recent statement dated in February 2003 from Dr. L. 
M., a chiropractor in private practice, indicates that he had 
been treating the veteran for approximately 7 years for 
cervical and lumbar sprain/strain and discogenic disease of 
the cervical and lumbar regions.  He stated that "these 
conditions were due to in fact an on the job injury, while in 
the employment of the Suffolk County Police Department on 
September 4, 1991."  He did not mention the veteran's 
military service in his statement.

Thus, the Board determines that the evidence does not show 
that the veteran's preexisting back disorder underwent a 
permanent increase in severity during his two-week period of 
active duty for training in April 1979.  As such, his claim 
for service connection for this disorder must be denied.

In reaching this decision, the Board has considered the 
veteran's allegation during his August 2004 hearing before 
the undersigned that service connection is warranted because 
he hurt his back at Ft. Hamilton in 1979, and he has had 
recurrent back problems from that time until the present.  
The veteran, however, as a layperson, is not competent to 
offer a medical opinion as to the aggravation of any 
preexisting back disorder during his period of active duty 
for training.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In this respect, while the veteran can report his symptoms, 
his statements as to the cause of any claimed aggravation 
must be supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No such evidence has been presented.  Hence, the 
veteran's statements standing alone cannot serve as a 
predicate for granting service connection for his back 
disorder.  Therefore, the Board concludes that there is no 
basis in the record upon which service connection for a back 
disorder may be granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Heart disorder and diabetes

To establish service connection for a heart disorder, the 
evidence must show that the veteran's heart disorder was 
incurred in or aggravated during his period of active duty 
from May 1960 to May 1962 or to a compensable degree within 
one year of his discharge from this period of service; or 
that he was disabled to a heart disorder that was incurred in 
or aggravated during a recognized period of active duty for 
training or that he experienced an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
during a period of inactive duty training.

The evidence does not show, and the appellant has not 
asserted, that the veteran's heart disorder began in or was 
incurred during his period of active duty from May 1960 to 
May 1962.  Additionally, this disorder was not diagnosed 
within one year of his discharge from active duty, i.e., by 
May 1963.  He has asserted that he experienced chest pains 
during the running portion of a physical fitness test during 
a 2-week stint of active duty for training at Fort Sam 
Houston, Texas in July 1992.  He states that he stopped and 
reported his chest pains to the lead sergeant, who sent him 
back to his barracks to rest.  He reports that he did not get 
any medical attention at that time.  After returning home 
from his 2-week period of active duty for training, he went 
to his local doctor, Dr. Welsh, who told him he believed he 
had a bundle branch blockage.  Later testing confirmed this 
diagnosis, and the veteran was sent to Dr. Lee, who performed 
additional testing, and recommended that the veteran get a 
triple bypass surgery at St. Luke's Hospital, which occurred 
in 1993.

The veteran also bases his claim upon an incident which 
occurred during a medical examination at Ft. Totten in March 
1994, at which time he blacked out and was sent to Long 
Island Jewish Medical Center for evaluation.  

Similarly, regarding the veteran's diabetes claim, in order 
to establish service connection for diabetes, the evidence 
must show that the veteran's diabetes was manifested during 
his period of active duty from May 1960 to May 1962 or to a 
compensable degree within one year of his discharge from this 
period of service; or that he was disabled from diabetes that 
was incurred in or aggravated during a recognized period of 
active duty for training.  As diabetes is a disease, not an 
injury, service connection may not be established by a 
showing of incurrence or aggravation during a period of 
inactive duty training.

The evidence does not show, and the appellant has not 
asserted, that the veteran's diabetes began in or was 
incurred during his period of active duty from May 1960 to 
May 1962.  Additionally, diabetes was not diagnosed within 
one year of his discharge from active duty, i.e., by May 
1963.  He has asserted that he was first diagnosed with 
borderline diabetes during his Reserve service with the U. S. 
Navy in 1967, at which time he was sent to Albans Hospital in 
Queens, New York to get tested for diabetes.  He states that 
he drank sugar water and had a blood test done, and that the 
results were sent back to his unit, but that the doctors told 
him the results were "not a big deal."  The Board notes 
that requests by VA for records from Albans Hospital for this 
time period have resulted in a negative response from that 
facility.

He states that many years later, he blacked out during the 
quadrennial medical examination at Ft. Totten in 1994, noted 
above, and was sent to Long Island Jewish Medical Center, 
where he was hospitalized and was told he had blacked out due 
to low blood sugar from his diabetes.

The Board observes that an official military Statement of 
Medical Examination and Duty Status dated in March 1994 
confirms that on March 13, 1994, the veteran was at Ft. 
Totten when he fainted while in the process of taking a 
physical examination.  The veteran had reportedly been 
fasting for routine bloodwork and complained of chest pain.  
He was also approximately 3 months post-operative for 
quadruple bypass surgery.

Unfortunately, despite extensive efforts by the RO, VA has 
been unable to procure any other service medical records for 
either this period of service or the 1992 period of service 
at Ft. Sam Houston.  It appears that the RO's initial 
attempts to obtain records for these period of service were 
delayed due to the fact that the veteran had filed a request 
for incapacitation pay from the military based upon these 
incidents, and a formal line of duty investigation had to be 
conducted, which apparently took several years.  However, the 
Board is satisfied that requests to Ft. Sam Houston, Ft. 
Totten, ARPERCEN and the NPRC have resulted in the 
procurement of all available service records for these 
periods of service.

In any case, the Board observes that the veteran's claims 
file contains other evidence which tends to confirm the 
veteran's accounts of both incidents as he has reported them.  
For example, in a statement dated in August 1995 Dr. Lee 
stated that "[the veteran] had chest pain on active duty at 
St. [sic] Sam Houston while doing a unit P.T. run.  He went 
to his family doctor, Dr. Welsh, who sent him to me for a 
heart problem.  A post-op quadruple bypass was done on [sic] 
November 1993 and it is my opinion that the chest pain was 
blockage to his heart."

In addition, medical records from Long Island Jewish Medical 
Center dated in March 1994 state that the veteran was brought 
in by emergency medical personnel on March 14, 1994 from his 
military base where the veteran had gone for a physical and 
fainted.  He complained of chest pain at that time with back 
pain.  He was given D50 and nitroglycerin with relief.  These 
records also show that the veteran had not eaten on the 
morning prior to his physical.  They also indicate that at 
the time of admission, the veteran's past medical history was 
noted to include Type II diabetes mellitus and a coronary 
artery bypass graft in November 1993.  Final diagnosis 
following cardiac testing was hypoglycemia versus post-
micturition syncope.

Also of record is a January 2000 Memorandum of Consideration 
from the Department of the Army, Board of Correction of 
Military Records.  This memorandum indicates that the veteran 
had requested either physical disability retirement or 
discharge based upon the contention "that his 1992 Army 
physical test aggravated his heart disease, and his physical 
examination at Fort Totten, New York on 13 March 1994 
aggravated his diabetes."  The Board of Correction cited to 
the findings contained in the March 1994 reports from Long 
Island Jewish Medical Center.  The Board of Correction also 
noted that in September 1994, the Army Reserve Personnel 
Center command surgeon requested that the 7th Army Reserve 
Command conduct a formal line of duty investigation.  The 
official determined that the veteran's files revealed that 
the veteran had a history of coronary artery disease and 
diabetes mellitus, that medical documents suggested that he 
had these diseases prior to going on active duty, and that 
the applicant was requesting incapacitation pay and 
disability processing for his medical condition.  The command 
surgeon opined that his medical condition existed prior to 
service and in was not incurred as a result of his military 
duty.  This Board now notes that a July 1997 NPRC memorandum 
indicates that the ARPERCEN surgeon's office had closed the 
veteran's incapacitation pay case because of a negative line 
of duty determination.

The Board for Correction also noted that an August 1996 
report of investigation had reviewed the information 
concerning the 1992 annual training incident, the March 1994 
fainting incident at Ft. Totten, the March 1994 medical 
evidence from Long Island Jewish Medical Center, and had 
determined that the medical diagnoses of diabetes mellitus 
type II, syncope and collapse, coronary atherosclerosis, and 
aortocoronary bypass were in the line of duty.

Also considered was a May 1997 by a private doctor in New 
York who stated that the veteran had been a patient for over 
6 years and had non-insulin dependent diabetes mellitus.

In December 1997, the finding in the line of duty for the 
syncope episode in March 1994 was approved; however, the 
coronary artery disease and diabetes mellitus type II were 
determined to be not in the line of duty, and had existed 
prior to service.  The reviewing authority noted that, 
according to the Surgeon General's investigation, the 
veteran's diabetes mellitus was first diagnosed in August 
1993, some 7 months prior to the March 1994 fainting 
incident, and military service neither caused nor aggravated 
this disorder.  It was also determined that coronary artery 
disease had a long pre-clinical period during which time an 
individual had progressive degrees of atherosclerosis 
associated with no symptoms.  Thus, it was found that while 
the coronary artery disease became apparent during the 1992 
run, this disorder was not permanently aggravated by the 
physical training itself.

The veteran appealed the finding of the line of duty 
investigation, and in June 1998 the Total Army Personnel 
Command denied his appeal.  This Command also found that the 
office of the Surgeon General had opined that there was no 
documentation to support the contention that the 1992 Army 
physical fitness test was the most likely cause of the 
applicant's heart disease or that his participation in that 
test permanently aggravated the condition.  Rather, the 
symptoms of the already-present heart disease simply became 
clinically apparent during the test.  The Surgeon General 
further opined that the syncopal episode in March 1994 did 
not permanently aggravate either the veteran's diabetes 
mellitus or his coronary artery disease.  

Following a review of this evidence, the Board for Correction 
of Military Records decided that the veteran had not shown 
that his disabilities were incurred in or aggravated because 
of his performance of annual training, active duty for 
training or inactive duty training.  Instead, the evidence 
indicated the contrary, as shown in the line of duty 
investigation and in the denial of his appeal of the finding 
of the line of duty investigation, both of which determined 
that his coronary artery disease and his diabetes mellitus 
type II developed prior to July 1992 and were not aggravated 
by his military service.  Thus, the Board for Correction of 
Military Records found that the veteran was not entitled to 
physical disability retirement or separation.

Following a review of this evidence, the Board finds that 
there is no competent medical evidence that indicates that 
either the veteran's heart disorder or his diabetes mellitus 
was incurred in or aggravated by his apparent period of 
active duty for training at Ft. Sam Houston in July 1992 or 
his physical examination at Ft. Totten in March 2004.  While 
the physical training in July 1992 apparently caused 
shortness of breath and chest pain, prompting the veteran to 
seek medical attention from his private doctors upon his 
return to civilian life at some point following the end of 
his 2-week period of active duty for training, where testing 
then revealed coronary artery blockage, there is no competent 
evidence to show that this physical training either caused or 
aggravated the coronary blockage.  Instead, it appears from 
the several investigations of this incident, including 
official line of duty investigations and a Surgeon General's 
office medical report, that the symptomatology experienced by 
the veteran merely served as a catalyst for seeking medical 
testing which revealed pre-existing coronary pathology.  

Regarding the veteran's diabetes, the Board observes that 
there is no evidence indicating that the veteran's March 1994 
examination at Ft. Totten was conducted as part of a 
recognized period of active duty for training.  On the 
contrary, the veteran himself has stated that it was simply a 
quadrennial examination at that facility.  As diabetes is a 
disease, not an injury, service connection may not be 
established by a showing of incurrence or aggravation during 
a period of inactive duty training, but rather only during a 
period of active duty or active duty for training.  Thus, 
there is some question whether this claim can be granted, 
regardless of what the medical evidence shows.

However, even if this period were determined to constitute a 
period of active duty for training, there is no evidence that 
the physical examination in March 1994 caused or aggravated 
the veteran's heart disorder or his diabetes mellitus.  The 
medical evidence indicates that the veteran fainted at that 
time following a period of fasting due to either hypoglycemia 
versus post-micturition syncope.  The Board notes that an 
August 1993 treatment record from Dr. M. L., the veteran's 
private cardiologist, indicated at that time that the veteran 
"has had diabetes for the past several years," and was on 
medication for it.  Thus, his diabetes mellitus clearly 
preexisted the March 1994 examination at Ft. Totten.  
Furthermore, as the record is replete with diagnoses of 
coronary artery disease prior to March 1994, his heart 
disorder also clearly preexisted the March 1994 examination.  
There is simply no competent evidence whatsoever indicating 
that either his pre-existing heart disorder or his pre-
existing diabetes mellitus was aggravated in any way by the 
physical examination at Ft. Totten.

In reaching this decision, the Board has considered the 
veteran's allegations that service connection is warranted 
because he believes that his heart disorder was aggravated by 
running as a requirement for military training in 1992, and 
that the March 1994 fainting incident aggravated his heart 
disorder and diabetes mellitus.  The veteran, however, as a 
layperson, is not competent to offer a medical opinion as to 
the aggravation of any pre-existing knee disorder during his 
period of active duty service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this respect, while the veteran can report 
his symptoms, his statements as to the cause of any claimed 
aggravation must be supported by competent medical evidence, 
not merely allegations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  No such evidence has been presented.  
Therefore, the Board concludes that there is no basis in the 
record upon which service connection for a heart disorder or 
diabetes mellitus may be granted.









ORDER

Service connection for a back disorder is denied.

Service connection for a heart disorder is denied.

Service connection for diabetes is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


